Citation Nr: 1309277	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant's ex-spouse and Appellant's nephew




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to December 1963. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in June 2011.  A transcript of the hearing is associated with the claims file.  In August 2011, the Board remanded the appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The record includes medical evidence of a diagnosis of both diabetes and PTSD, as well as depression, not otherwise specified.  The dispositive issues for both claims on appeal are whether the Veteran served in the Republic of Vietnam, whether he actually handled herbicides in or out of Vietnam, and whether the traumatic events to which clinicians attributed his psychiatric disorder actually occurred. 

Vietnam Service and Herbicide Exposure

As a matter of history, service records show that the Veteran served in the U.S. Marine Corps from 1959 to 1963.  Following initial training, he served in Service Company, Headquarters Battalion, 3rd Marine Division, Fleet Marine Force, from April 1960 to July 1961.  Service personnel records show that the Veteran embarked on a Navy transport vessel in San Diego in April 1960 and arrived in Okinawa, Japan in May 1960.  The next embarkation was in Okinawa in July 1961 and arrival in San Diego later the same month.  Neither the service personnel nor service treatment records show any presence in combat or in Vietnam.  Nonetheless, the Veteran contends that he experienced traumatic, combat related stressors during temporary duty on the ground in the Republic of Vietnam, and also that he transported drums of herbicides while in Okinawa.

The Board notes that under 38 C.F.R. § 3.307(a)(iii), a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  Because, in this case, the Veteran's foreign service period ended in July 1961, the presumption of herbicide exposure is not applicable, and the development required hinges on whether there is evidence that the Veteran was actually exposed to herbicides in service.

In August 2011, the Board remanded the claims in order to develop the factual evidence as to service in the Republic of Vietnam, exposure to combat, and actual handling of herbicides.  The RO was to contact the Joint Services Records Research Center (JSRRC), or in the alternative, the National Archives at College Park, and the U.S. Marine Corps History Division, Historical Reference Branch, to determine whether the 3rd Marine Division, Headquarters Battalion, the Veteran's division, deployed to Vietnam between May 1960 and July 1961; and, if so, whether there are records to show the unit was engaged in combat or subject to attack by the enemy.  The JSRRC was also to determine whether the Headquarters Battalion assisted in transport of drums of herbicides in Okinawa, Japan, or Da Nang, Vietnam, between May 1960 and July 1961.

Following the Board's remand, there is no evidence in the record to show that JSRRC was contacted.  The questions posed by the Board were indeed forwarded to the National Archives at College Park, and to the United States Marine Corps History Division.  In October 2011, the Archives submitted a response indicating that it was unable to locate documentation to confirm that any units of the 3rd Marine Division were in South Vietnam during the relevant time period, but that there was evidence from the official Marine Corps history of the Vietnam War, which lists some Marine activity in South Vietnam during 1960 to 1962.  In particular, an on the job training program for Marine junior officers and staff noncommissioned officers was initiated in May 1961, after which 20 Marines per month entered Vietnam to observe operations.  The Marine Corp History Division submitted a response in January 2012, which indicated that all operational records prior to 1976 were retired to the National Archives in College Park.

In February 2012, the Veteran also submitted a photocopy of an email exchange between his ex-wife and the National Archives, which shows that they found the Veteran's name on the muster roll of the unit in 1960 and 1961.  The National Archives also informed her that there are no operational reports from the Marines in 1960 and 1961, as they were not required to turn in operational reports prior to 1965.

While some of the Board's requisite development occurred, the RO failed to inquire with the JSRRC, or any other government agency, as to whether 3rd Marine Division, Headquarters Battalion, engaged in combat or was subject to attack by the enemy, or whether the Headquarters Battalion assisted in transport of drums of herbicides in Okinawa, Japan, or Da Nang, Vietnam, between May 1960 and July 1961.  Because the Veteran's diabetes claim turns on whether he was exposed to herbicides in service, this information is imperative to the claim.  As to the PTSD claim, in that the Veteran's basis for seeking service connection is combat-related stressors, which he contends occurred in Vietnam, the determination as to whether his unit was engaged in combat during the relevant time period is essential.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the RO seemingly ignored the bulk of the Board's remand directives in this regard, additional remand is necessary and unavoidable.


Acquired Psychiatric Disorder - Direct Service Connection

Moreover, the Board recognizes that even if the Veteran's combat related stressors are not confirmed, the Veteran may nonetheless establish service connection for an acquired psychiatric disorder on a direct service connection basis.  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The Veteran's service treatment records show that he entered service in October 1959 without symptoms related to any mental disorder.  In November 1962, however, he sought treatment at a psychiatric clinic in Camp Pendleton, California.  The Board observes that this was following his foreign tour of duty.  The Veteran reported at that time that he had been depressed since December 1961, that he had trouble sleeping, and that his memory was worsening over the course of the prior year.  The psychiatrist diagnosed Emotional Instability Reaction.  January 1963 clinical notes again show that the Veteran was treating for psychiatric or psychological symptoms, this time described as "nerves."  And, by October 1963, the records show that the Veteran was receiving a prescription for Equinil for nerves, which he was to pick up daily.  

In February 2011, the Veteran underwent VA examination of his psychiatric disorder.  In the recitation of the Veteran's relevant medical history, the examiner noted the in-service diagnosis of "emotional instability" and noted the symptoms.  Incorrectly, however, the examiner reported that "no medications were started at that time."  The examiner also ignored the treatment in January 1963.  Thus, the VA examiner implied that the Veteran had one-time treatment in service for emotional instability with no medication, when it in-fact appears that the Veteran started to receive treatment in December 1961, which continued into 1963, and for which he was receiving medication.  Furthermore, the examiner went on to state that the Veteran has experienced stresses of life more recently, such that "any link between military depression and current depression is open to speculation."  It is unclear to the Board why the examiner failed to recognize the entire body of in-service evidence, and also failed to provide a well-reasoned opinion as to whether it is as likely as not that any current acquired psychiatric disorder is causally connected to the in-service incurrence clearly noted in the service treatment records.  For these reasons, the February 2011 VA examination report is inadequate.  An examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Treatment Records

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The most recent VA treatment records in the claims file are dated in May 2011 from the Phoenix, VA Medical Center (VAMC).  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from May 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Joint Services Records Research Center (JSRRC) locate a unit history or unit operations reports for the 3rd Marine Division as the parent command and for the Headquarters Battalion, 3rd Marine Division for the period May 1960 to July 1961.  If this period is too long for practical research, request that JSRRC obtain records for the longest acceptable time during this period.  Request that the JSRRC provide information as follows: 

a.  Is there any record that the 3rd Marine Division, 
 Headquarters Battalion, included Marines deployed to Vietnam on temporary duty assignments during which they were engaged in combat or subject to attack by the enemy? 

b.  Did elements of the Headquarters Battalion or other components of the 3rd Marine Division assist in transporting drums of herbicide in Okinawa, Japan, or Da Nang, Vietnam from May 1960 to July 1961? 

2.  If JSRRC is unable to locate information to confirm or rule out deployments of the Veteran's unit to Vietnam or handling of drums of herbicide, then request the same information with the same questions from: 

a.  National Archives at College Park (NWTCM), Modern Military Records Branch, 8601 Adelphi Road, College Park, MD 20740-6001; and from 

b.  U.S. Marine Corps History Division, Historical Reference Branch, 3078 Upshur Avenue, Quantico, VA 22134. 

3.  Request all VA treatment records since May 2011 and associate all records obtained with the claims file.

4.  Then, schedule the Veteran for a VA psychiatric examination by a psychiatrist or doctoral-level psychologist.  Request that the examiner review the claims file including the service treatment records and this remand and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's symptoms to include PTSD and depression.  Request that the examiner characterize and diagnose any current acquired psychiatric disorder.  If such a disorder is diagnosed, request that the examiner provide opinions to each of the following: 

a.  Is it at least as likely as not (50 percent or greater possibility) that any acquired psychiatric disorder first manifested in service, to include at the time of the November 1962, January 1963, or October 1963 treatment?

b.  Is it at least as likely as not (50 percent or greater possibility) that any acquired psychiatric disorder is related to other stressful events in service? 

c.  If the diagnosis includes any aspect of psychosis, the examiner should determine whether the in-service symptoms were the initial manifestations the psychosis and whether there is evidence of continuity of symptoms after service.  

A complete rationale is required.  If an opinion cannot be provided without resort to speculation, the physician must provide reasons such as insufficient evidence of record, inadequate state of medical knowledge, or inadequate level of knowledge and experience by the examiner

5.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated. Readjudicate the claims for service connection for diabetes mellitus and for an acquired psychiatric disorder. If either benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.

The purpose of this remand is to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


